Case 2:17-cv-07639-SJO-KS Document 617-10 Filed 12/18/19 Page 1 of 3 Page ID
                                 #:27198




                      EXHIBIT J
         Case 2:17-cv-07639-SJO-KS Document 617-10 Filed 12/18/19 Page 2 of 3 Page ID
                                          #:27199




March 17, 2016

Kite Pharma Announces Clinical Collaboration to Evaluate Two Novel Immunotherapies
for Patients with Non-Hodgkin Lymphoma

Phase 1b/2 study will evaluate KTE-C19, Kite's investigational anti-CD19 Chimeric Antigen Receptor
(CAR) T cell product, and Genentech's investigational anti-PDL1 antibody atezolizumab

SANTA MONICA, Calif., March 17, 2016 (GLOBE NEWSWIRE) -- Kite Pharma, Inc. (Nasdaq:KITE) today announced that it
has entered into a clinical trial collaboration with Genentech, a member of the Roche Group, to evaluate the safety and
efficacy of KTE-C19, in combination with atezolizumab (also known as MPDL3280A), in patients with refractory, aggressive
non-Hodgkin lymphoma (NHL).

KTE-C19 is an investigational immunotherapy in which a patient's T cells are genetically modified to express a CAR
designed to target the antigen CD19, a protein expressed on the cell surface of B cell lymphomas and leukemias.
Atezolizumab is an investigational monoclonal antibody designed to target and bind to a protein called PD-L1, which is
expressed on tumor cells and tumor-infiltrating immune cells. PD-L1 interacts with PD-1 and B7.1, both found on the
surface of T cells, causing inhibition of T cells. Use of the two compounds in combination could provide a synergistic effect
since inhibiting PD-L1 with atezolizumab may enhance and prolong the activity and proliferation of KTE-C19.

"Kite is a pioneer in engineered T cell therapy, and we are excited to collaborate with Genentech, an industry leader with a
history of developing transformative therapies for cancer," said Arie Belldegrun, M.D., FACS, Chairman, President and Chief
Executive Officer of Kite. "KTE-C19 is currently in four pivotal studies and early clinical findings have shown a potential for
breakthrough efficacy in refractory, aggressive NHL and other B cell malignancies. The scientific rationale for combining
KTE-C19 and atezolizumab in refractory, aggressive NHL is compelling, and could potentially lead to opportunities to
advance this combination in other indications."

A multi-center Phase 1b/2 study is expected to begin in 2016. The study will use the same KTE-C19 dose and regimen as
Kite's ongoing, potential registration study (ZUMA-1) in patients with refractory, aggressive NHL. Kite will be the sponsor of
the study, and the results will be used to evaluate options for further development of the combination.

About KTE-C19

KTE-C19 is an investigational therapy in which a patient's T cells are genetically modified to express a CAR designed to
target the antigen CD19, a protein expressed on the cell surface of B cell lymphomas and leukemias. Kite is currently
enrolling four pivotal studies (also known as ZUMA studies) for KTE-C19 in patients with various B cell malignancies. The
U.S. Food and Drug Administration (FDA) has granted Breakthrough Therapy Designation status to KTE-C19, for the
treatment of patients with refractory diffuse large B cell lymphoma (DLBCL), primary mediastinal B cell lymphoma (PMBCL),
and transformed follicular lymphoma (TFL). KTE-C19 has also secured Orphan Drug Designation in the U.S. for DLBCL
and in the EU for various hematological indications.

About Kite's ZUMA Clinical Programs for KTE-C19


   Study         Phase                    Indication                 Status
  ZUMA-1     Phase 2 Pivotal
NCT02348216     (N=112)        Refractory DLBCL, PMBCL, TFL Phase 2 enrolling
  ZUMA-2     Phase 2 Pivotal
NCT02601313      (N=70)           Relapsed/refractory MCL        Phase 2 enrolling
  ZUMA-3    Phase 1/2 Pivotal
NCT02614066      (N=75)         Relapsed/refractory Adult ALL Phase 1/2 enrolling
  ZUMA-4    Phase 1/2 Pivotal
NCT02625480      (N=75)       Relapsed/refractory Pediatric ALL Phase 1/2 enrolling

DLBCL = diffuse large B cell lymphoma
PMBCL = primary mediastinal B cell lymphoma
          Case 2:17-cv-07639-SJO-KS Document 617-10 Filed 12/18/19 Page 3 of 3 Page ID
TFL = transformed follicular lymphoma      #:27200
MCL = mantle cell lymphoma
ALL = acute lymphoblastic leukemia



About Kite Pharma, Inc.

Kite Pharma, Inc. is a clinical-stage biopharmaceutical company engaged in the development of novel cancer
immunotherapy products, with a primary focus on engineered autologous cell therapy (eACT™) designed to restore the
immune system's ability to recognize and eradicate tumors. Kite is based in Santa Monica, CA. For more information on Kite
Pharma, please visit www.kitepharma.com. Sign up to follow @KitePharma on Twitter at http://www.twitter.com/kitepharma.

Kite Pharma, Inc. Forward-Looking Statements

This press release contains forward-looking statements for purposes of the safe harbor provisions of the Private Securities
Litigation Reform Act of 1995. The press release may, in some cases, use terms such as "predicts," "believes," "potential,"
"proposed," "continue," "estimates," "anticipates," "expects," "plans," "intends," "may," "could," "might," "will," "should" or
other words that convey uncertainty of future events or outcomes to identify these forward-looking statements. Forward-
looking statements include statements regarding intentions, beliefs, projections, outlook, analyses or current expectations
concerning, among other things: the timing of initiating the Phase 1b/2 combination study and expectations regarding the
clinical effectiveness and safety of the combination therapy. Various factors may cause differences between Kite's
expectations and actual results as discussed in greater detail in Kite's filings with the Securities and Exchange Commission,
including without limitation in its Form 10-K for the year ended December 31, 2015. Any forward-looking statements that are
made in this press release speak only as of the date of this press release. Kite assumes no obligation to update the
forward-looking statements whether as a result of new information, future events or otherwise, after the date of this press
release.




CONTACT: Greg Mann

VP, Investor Relations

gmann@kitepharma.com



For Media: Justin Jackson

Burns McClellan

(212) 213-0006

jjackson@burnsmc.com

    Primary Logo




Source: Kite Pharma, Inc.

News Provided by Acquire Media
